Upon a reconsideration of this cause the majority of the court have reached the conclusion that in view of the language of the act of 1911, p. 574, and the cases of Roy v. Roy,159 Ala. 555, 48 So. 793, and Hardwick v. Hardwick, 164 Ala. 390,51 So. 389, preceding said act, as well also the case of Trucks v. Sessions, 189 Ala. 149, 66 So. 79, referring to the Acts 1909, Special Session, p. 124, the bill filed by appellees removing the administration, and praying also for a sale for division, gave the court jurisdiction thus first obtained for such purpose, and superseded to that extent sections 2621, 2622, of the Code.
The court therefore is now of the opinion the ruling of the trial court was correct. The rehearing is granted, judgment of reversal set aside, and one here entered affirming the decree.
Justice GARDNER adheres to the views expressed in the original opinion, in which Justice THOMAS concurs.
Rehearing granted. Decree affirmed.
ANDERSON, C. J, and McCLELLAN, SOMERVILLE, and MILLER, JJ., concur.
GARDNER and THOMAS, JJ., dissent.